Exhibit Dynex Capital, Inc. List of Consolidated Entities As of December 31, 2008 Mortgage Investment Corporation Investment Capital Access, Inc. Commercial Capital Access One, Inc. MERIT Securities Corporation Financial Asset Securitization, Inc. GLS Capital Services, Inc. GLS Development, Inc. SMFC Funding Corporation MSC I L.P. Issued Holdings Capital Corporation GLS Capital, Inc. GLS Properties, LLC Allegheny Commercial Properties I, LLC Allegheny Income Properties I, LLC Allegheny Special Properties, LLC NOTE: All companies were incorporated in Virginia except for GLS Properties, LLC, Allegheny Commercial Properties I, LLC, Allegheny Income Properties I, LLC, and Allegheny Special Properties, LLC, which were incorporated in Pennsylvania.
